Citation Nr: 1521851	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for dry eyes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 2005 to May 2006, and from June 2010 to July 2011, to include a tour in the Southwest Asia region during the Persian Gulf War.  The Veteran was awarded, in pertinent part, the Combat Action Badge for his second period of service.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in June 2012.  The RO issued a Statement of the Case (SOC) in February 2013.  In March 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The RO in Cleveland, Ohio, currently has jurisdiction over this appeal.

In September 2013, the Veteran was afforded his requested Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that additional evidence was submitted after the SOC, and no waiver of initial RO review of this evidence from the Veteran or his representative was received.  However, these records contain no medical evidence of any kind pertaining to the Veteran's dry eyes, the issue addressed in the decision below.  As such, the records are in no way pertinent or relevant to the claim adjudicated.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 



FINDING OF FACT

The Veteran sustained dry eyes during his second period of active duty while stationed in the Southwest Asia region during the Persian Gulf War, and these symptoms have continued since that time.  Thus, chronic in-service symptoms and continuous post-service symptoms relating to his dry eyes are established, and the weight of the competent evidence is at least in relative equipoise on the question of whether the currently diagnosed dry eyes is related to the Veteran's active military service.


CONCLUSION OF LAW

Service connection for dry eyes is established.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  



	(CONTINUED ON NEXT PAGE)

I.  VA's Duties to Notify and Assist

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

II.  Service Connection

The Veteran seeks service connection for dry eyes.  He asserts that his dry eyes began during his second period of active duty while stationed in the Southwest Asia region during the Persian Gulf War and have continued since that time.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Here, the claims file contains lay evidence supporting both the in-service incurrence of his disorder, as well as a continuity of symptomatology since the military discharge.  The lay evidence includes the Veteran's September 2013 Board hearing testimony and lay statements submitted throughout his appeal.  The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (holding that sworn post-service testimony alone is sufficient to establish in-service fall and symptoms, and no specific in-service medical notation, let alone diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board finds that the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that ever since his tour in the Southwest Asia region during the Persian Gulf War, he has suffered from dry, itchy, red eyes due to the dust in that environment.  All of these symptoms are associated with dry eyes.

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The lay evidence in this case is supported by the objective, medical record.  The in-service incurrence of his dry eyes is shown in his service treatment records (STRs) for his second period of active duty.  The Veteran entered his second period of active duty in June 2010.  His personnel records document that he served in the Southwest Asia region during the Persian Gulf War during this period.  He was also awarded the Combat Action Badge for this period of duty.  38 U.S.C.A. § 1154.  The Veteran's entrance examination into his second period of active duty was devoid of documentation of any dry eye problems.  In June 2010, the Veteran was treated for complaints of his eyes burning for the last three days.  In August 2010, the Veteran was treated for dry skin, redness, and burning on both of his eyelids.  The Veteran's second period of active duty ended in July 2011.  

Post-service continuation of symptomatolgy has also been objectively established.  At his Board hearing, the Veteran reported the frequent use of eye drops for his dry eyes.  The claims file contains a prescription for ear drops by the VA Medical Center (VAMC), which documents that this prescription was last filled in February 2012.  A pharmacy prescription summary from January 2006 to June 2008 (prior to the Veteran's entry into his second period of active duty) is also of record, which does not document any eye drop prescriptions.  In February 2012, the Veteran was afforded a VA eye examination, in which the VA examiner diagnosed the Veteran with dry eyes.  A recent VAMC treatment record also diagnosed the Veteran with dry eyes.  The medical evidence confirms that he has been treated continuously for his symptoms over the years.  Also, his statements are internally consistent, as the Veteran has never alleged any etiology for his disorder other than the in-service incurrence of the problem.  The Board further notes the presence of this consistency in statements made to VA treatment providers over the years.  See Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Given the totality of the evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to his dry eyes have been established.  Given this finding, it is not necessary to determine whether a nexus exists between the Veteran's current symptoms and his symptoms in service.  The Veteran was never afforded a VA medical opinion for this claim and one is not required as the current medical evidence in the claims file is sufficient to allow the Board to make a decision. 

In sum, the Board finds that the preponderance of the evidence is in favor of the claim of entitlement to service connection for dry eyes.  As such, the appeal is granted.


ORDER

Entitlement to service connection for dry eyes is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


